Exhibit 10.2

 

[g31421mqi001.gif]

 

GRAPHIC [g31421mqi002.jpg]

 

TO:

Rocky Pimentel

 

 

FROM:

Steve Luczo

 

 

CC:

Joy Nyberg

 

 

DATE:

January 27, 2016

 

 

RE:

Interim Position

 

Rocky— This message sets forth some of the key terms associated with your new,
interim position at Seagate, as effective January 4, 2016.

 

As you know, your new role title is Executive Vice President, Advisor to CEO. 
Your duties will include, as the title indicates, advising Seagate’s CEO in
connection with matters of overall business strategy and goals, and undertaking
such special projects as the Office of the CEO may identify.  Your base salary
will remain unchanged, and your Executive Officer Performance Bonus target will
remain unchanged at 100% of your base salary.  You will remain eligible to
receive an annual President MBO Bonus for FY2016, albeit with your Bonus target
prorated to reflect that portion of FY2016 in which you served as President,
Global Customers and Markets.  You will not be eligible for receipt of a
President MBO Bonus for FY2017.  We currently anticipate that your new interim
role will last until at least October 1, 2016, at which point your Seagate
employment would terminate.  A precise termination date is difficult to
determine, however, being contingent on diverse factors such as the nature and
duration of those special projects which you undertake for the Office of the
CEO.  Seagate therefore needs to reserve the ability to determine when business
conditions and the status of any ongoing special projects indicate a logical end
date for your interim role.  That having been said, the above-referenced date
represents our current best estimate.  Your eligibility for severance benefits
upon termination of your interim role will be determined in accordance with the
terms of Seagate’s Executive Severance and Change in Control Plan in effect at
the time of termination.

 

I appreciate your cooperation in undertaking this important role, and look
forward to working with you in what promises to be a challenging and interesting
assignment.  Please indicate your acknowledgment and agreement with the terms
set forth in this memo by signing below.  Any questions regarding this message
may be directed either to me or Joy Nyberg.

 

I acknowledge and agree to the terms set forth above.

 

 

/s/ ALBERT A. PIMENTEL

 

January 27, 2016

 

 

 

Albert A. Pimentel

 

Date

 

--------------------------------------------------------------------------------